Citation Nr: 1135438	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06 37-268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee tendonitis.

4.  Entitlement to service connection for a speech disorder.

5.  Entitlement to service connection for a bilateral foot disorder.

6.  Entitlement to an initial evaluation for a left knee disability, initially characterized as degenerative arthritis, with a subsequent total knee arthroplasty, greater than 10 percent prior to April 27, 2007, and greater than 30 percent beginning June 1, 2008.

7.  Entitlement to an initial evaluation greater than 10 percent for right knee osteoarthritis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to January 1976, and from January 1990 to May 1994, with additional unverified service in the National Guard.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in September 2004 and December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Louisville, Kentucky.  The Louisville, Kentucky RO has jurisdiction of the Veteran's claim.

These claims were remanded by the Board in January 2010 for further development.  The case is now again before the Board.  

In September 2010, the Veteran failed to report for a VA audiological examination.  In a September 2010 email, a VA employee noted that the Veteran did not wish to pursue the audiology aspects of his claim at this time.  However, the Veteran has not submitted this request in writing, as is required once an issue has been appealed to the Board.  See 38 C.F.R. § 20.204 (2010).  The claims file contains nothing submitted by the Veteran or his representative that confirms his request to withdraw these claims.  Furthermore, the Veteran's representative included these issues in the June 2011 written brief and submitted argument in support of the appeal.  Thus, these issues remain on appeal.

In addition, the RO referenced a May 2004 report of contact in its March 2011 supplemental statement of the case, noting that the Veteran stated he was withdrawing his claim for a speech disorder.  While the May 2004 reported withdrawal was submitted prior to the rating decision on the issue, the September 2004 rating decision and November 2006 statement of the case included the issue.  Moreover, the issue was included in the January 2010 Board remand.  The Veteran provided argument in support of his claim for service connection for a speech disorder in his substantive appeal and, as will be noted below, as recently as in December 2010.  The denial of a speech disorder has been appealed to the Board, and the record contains no evidence of a written request for withdrawal of this issue.  The Board will maintain jurisdiction of this issue.  See 38 C.F.R. § 20.204.  

The issues of service connection for a speech disability and bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown to be etiologically related or due to active military service.

2.  Tinnitus is not shown to be etiologically related or due to active military service.  

3.  The medical evidence does not establish the Veteran manifested left knee tendonitis at any time during the pendency of this appeal.

4.  The service connected degenerative arthritis due to trauma, left knee, was characterized by limitation of flexion of no more than 95 degrees and to extension of no more than 11 degrees with pain, painful motion, weakness, stiffness, and fatigue prior to April 27, 2007 and X-ray findings of degenerative joint disease.  There are no findings of ankylosis, instability, locking, effusion, dislocated semilunar cartilage, symptomatic removal of cartilage, malunion or nonunion of the tibia and fibula, or of genu recurvatum prior to April 27, 2007.

5.  Since June 1, 2008, the evidence does not show that the service connected total left knee replacement is not characterized by chronic residuals consisting of severe painful motion, instability, and weakness beginning June 1, 2008.

6.  The service connected total left knee replacement is characterized by limitation of motion no more than 0 to 110 with pain, painful motion, and no more than moderate weakness.  There are no findings of ankylosis or malunion or nonunion of the tibia and fibula beginning June 1, 2008.

7.  The service connected right knee osteoarthritis is characterized by limitation of flexion to no more than 85 degrees and to extension of no more than 0 degrees before February 22, 2008 and no more than 10 degrees beginning February 22, 2008 and X-ray findings of degenerative joint disease.  There are no findings of ankylosis, instability, dislocated semilunar cartilage, symptomatic removal of cartilage, malunion or nonunion of the tibia and fibula, or of genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2010).

3.  The criteria for service connection for left knee tendonitis are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an evaluation greater than 10 percent for left knee degenerative arthritis flexion prior to April 27, 2007 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2010).

5.  The criteria for an evaluation in excess of 30 percent for total left knee arthroplasty beginning June 1, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055 (2010).

7.  The criteria for an evaluation greater than 10 percent for right knee osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

Prior to initial adjudication of the Veteran's claim, he was sent letters dated in September and October 2003, February 2004 and March 2005 that satisfied the duty to notify provisions regarding service connection claims.  The letter provided him an opportunity to submit any evidence pertinent to his claim.  This letter did not include information concerning how disability evaluations and effective dates were assigned.  Subsequent letters addressing disability evaluation and effective dates were sent in March 2006 and in March and September 2010, after which the claims were readjudicated.

Concerning the claims for increased evaluations, the Board notes that these claims involve a "downstream" issue, as the initial claim for service connection for right and left knee disabilities was granted in the September 2004 rating decision appealed, and the current appeal arises from the veteran's disagreement with the evaluations originally assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiate-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under section 5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran underwent VA examinations in June 2004, February 2008 and June 2008.  In January 2010, the Board remanded the claims for further development, to include additional VA examinations.  The Veteran failed to report for VA examination for audiology in September 2010.  However, he did report for VA examination for joints in October 2010.  An addendum to this examination was provided in March 2011 to address the presence of left knee tendonitis.  The examination included review of the claims file, to include service treatment records.  The examiner is identified as an attending physician.  Rationales for opinions requested were provided, and diagnoses, conclusions and opinions were based on the review of the record, interview and examination of the Veteran, and medical expertise.  This examination is therefore adequate for the purposes of adjudicating the claimed herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, VA treatment records from 2003 to 2007 were obtained.  VA treatment records from VA Medical Center in Madison, Wisconsin, were requested pursuant to the January 2010 remand, but could not be obtained.  A formal finding of unavailability was made in September 2010, and the Veteran was notified in the same month.  In addition, treatment records were requested of the Veterans Center in Madison, Wisconsin but could not be obtained.  In this case, the Veteran Center advised that the records requested were dated from 1976 to 1977, and the Veterans Center was not opened until 1982.  A formal finding of unavailability was made in August 2010 and the Veteran was advised of this finding the same month.  

The Veteran did not provide good cause for his failure to report for his scheduled audiology appointments.  An email indicating that the Veteran reported he did not wish to pursue his claims for hearing loss and tinnitus is not sufficient justification absent the actual withdrawal of his claims.  Accordingly, the appeal will be decided based upon the evidence of record.  38 C.F.R. § 3.655 (2010).  VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991). 

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand as to the issues herein decided.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  No further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.

II.  Claims for Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010), see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

A.  Hearing Loss and Tinnitus

The Veteran contends that he sustained acoustic trauma during active service, and that this caused his present hearing loss and tinnitus.  Available service personnel records reflect that the Veteran's military occupational specialties (MOSs) were as an infantryman (11B20) during his first period of active service and as a unit supply specialist (92Y10 and 76Y20) during his second period of active service.  His DD Form 214 from his first period of active service reflects that he was an expert in the M16 and the use of grenades, and that he had one year and seven months foreign service.  His DD Form 214 for his second period of active service shows no foreign service during that period of duty.  Available records show that he worked in a transportation company during this time.  

There is no indication that the Veteran served in combat or under combat conditions, although he served prior to the end of the Vietnam War and during the first Persian Gulf War.  Absent evidence that the Veteran served in combat or under combat conditions, his lay statements alone are insufficient to establish the in-service occurrence or aggravation of any injury or disease, i.e., acoustic trauma.  See 38 U.S.C.A. § 1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  Therefore, independent corroboration is required to establish the Veteran's exposure to acoustic trauma.  In this case, the Veteran's MOS during his first period of active service is consistent with his reported exposure to M16 and weapons fire.  Furthermore, exposure to generator noise would be consistent with his military occupations.  Accordingly, the Board finds the Veteran's contentions with respect to in-service noise exposure are credible. 

Under pertinent VA law, service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Despite in-service noise exposure, service treatment records show no complaints of or treatment for bilateral hearing impairment or any ear condition or disability during active service, or any injury during inactive service.  On the contrary, the Veteran was explicitly found not to exhibit tinnitus in November 1984.  However, these records do show some fluctuation in bilateral hearing acuity during service.  

When comparing audiometric values measured at entrance to active duty in January 1974 with that measured on his discharge in January 1976, decrease in hearing acuity is noted at the 500 and 4000 Hz levels on the right and at the 2000 and 4000 Hz levels on the left.  However, hearing acuity on the left improved at the 500 Hz level.


HERZ
Jan 1974
500
1000
2000
3000
4000
RIGHT
10
10
5
--
5
LEFT
20
10
5
--
5


HERZ
Jan 1976
500
1000
2000
3000
4000
RIGHT
15
10
5
--
15
LEFT
10
10
10
--
10

Similarly, hearing acuity appears to have worsened bilaterally during inactive periods of duty, particularly at 500 and 1000 Hz levels in 1983 and 3000 and 4000 Hz levels in 1984.  However, the readings at 500 Hz in 1983 and at 3000 and 4000 1984 (also during periods of inactive duty) are inconsistent with other readings both before and after.


HERZ
Mar 1983
500
1000
2000
3000
4000
RIGHT
30
25
5
5
5
LEFT
35
10
10
10
10


HERZ
Nov 1984
500
1000
2000
3000
4000
RIGHT
0
5
10
25
35
LEFT
0
10
10
35
40

When comparing audiometric values measured at entrance to active duty in January 1990 with that measured at discharge in March 1994, decrease in hearing acuity is noted at the 4000 Hz level on the right and at the 500 and 1000 Hz levels on the left.  However, hearing acuity improved at the 2000 and 3000 Hz levels on the right and the 2000 and 4000 Hz levels on the left.


HERZ
Jan 1990
500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
15
10
10
10
15


HERZ
Mar 1994
500
1000
2000
3000
4000
RIGHT
10
10
0
5
20
LEFT
20
15
5
10
0

Following discharge from active service, the Veteran underwent a periodic examination for the National Guard.  Audiometric results are as follows:


HERZ
Apr 1996
500
1000
2000
3000
4000
RIGHT
10
15
0
5
15
LEFT
10
5
10
10
0

In summary, review of both periods of the Veteran's active service reflects mixed results with fluctuations in hearing acuity.  When comparing audiometric values measured at entrance to his first period of active duty in January 1974 with that measured on discharge from his second period of active duty in March 1994, decrease in hearing acuity is noted at the 4000 Hz level on the right and at the 1000 Hz level on the left.  Improvement was noted at the 2000 Hz level on the right and the 4000 Hz level on the left.

The Board notes that the audiological findings at discharge from active duty do not met the regulatory requirement for hearing loss disability under 38 C.F.R. § 3.385.  However, the absence of hearing loss disability at discharge from active service is not fatal to a claim for hearing impairment.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, supra at 159.

With this in mind, a VA examination was scheduled.  A June 2004 VA audiological examination shows that the examiner reviewed the Veteran's claims folder, to include service treatment records.  The Veteran reported 10 years of active and 10 years of inactive service in the National Guard.  He was exposed to M16 fire and to other weapons for those 20 years.  He also reported being around heavy machinery.  He stated he was a flight sergeant, and he had to set up generators and make sure they worked.  As a civilian, he reported, he worked filling orders and lifting boxes.  The Veteran reported he noticed the onset of ringing in his ears after discharge from the military, but could not remember when.  It was bilateral and periodic, occurring two to three times per week.  VA treatment records dated in October 2003 show the Veteran presented with complaints of hearing loss and ringing in his which he said he had had for 5-6 years.  This places the onset to 1998 or 1999, several years after his discharge from active duty.

The following audiometric measurements in pure tone thresholds were obtained during the June 2004 examination:


HERZ

500
1000
2000
3000
4000
RIGHT
50
10
5
5
10
LEFT
15
5
10
15
15

CNC Maryland speech tests resulted in 88 percent speech discrimination bilaterally.  Despite the speech discrimination findings, the audiologist diagnosed hearing acuity within normal limits in the right ear from 250 to 8000 Hz and within normal limits in the left ear from 250 to 6000 Hz with a very mild sensorineural hearing loss at 8000 Hz in the left.  Tympanometry results did not indicate middle ear pathology.  

The examiner opined that since the Veteran's hearing was within normal limits bilaterally, it was not likely that the very mild loss at 8000 Hz was due to noise that he was exposed to during the military.  In addition, the examiner noted that the Veteran reported he did not notice tinnitus until he was out of the military.  Given that his hearing was within normal limits, the examiner stated there was no damage to the hearing system.  The examiner opined that it was not likely that the ringing in the Veteran's ears was due to noise that he was exposed to during the military.  With such normal hearing, the examiner opined, there was nothing about which to offer a medical opinion.  

A review of the June 2004 VA examination reveals ambiguous findings.  The examination appears to have been based on review of the claims file, examination of the Veteran, and review of clinical tests.  Speech discrimination was at 88 percent, bilaterally, and the audiometric measurement of 50 decibels in the right ear at 500 Hz meet the regulatory definition of hearing loss as defined by 38 C.F.R. § 3.385.  However, the examining audiologist diagnosed hearing acuity within normal limits, bilaterally.  

Based on the ambiguity presented in the 2004 VA examination findings and the findings of fluctuations in hearing acuity demonstrated during the Veteran's active and inactive service, the Board ordered a new VA examination to ascertain the etiology of any current hearing loss disability or tinnitus.  However, the Veteran failed to report for scheduled VA audiological examination in September 2010.  As mentioned previously, the Veteran has not presented good cause for his failure to report for the scheduled audiological examination.  The Board will therefore decide the claims on the evidence of record pursuant to 38 C.F.R. § 3.655.

The Board finds the weight of the evidence is against a finding of that the Veteran current has a hearing loss disability or tinnitus as a result of active military service or that such disabilities were aggravated by active service.

The June 2004 VA audiological examination report presented ambiguities in that there appeared to be clinical findings that were consistent with a hearing disability, but that the VA examiner diagnosed normal bilateral hearing.  In addition, service treatment records reflected fluctuations in hearing acuity during the Veteran's active service.  However, the examiner did not relate any current hearing loss to active military service.  The Board notes the examiner holds the requisite medical credentials to make an opinion as to the precise nature of the Veteran's hearing disability.  

Concerning tinnitus, the Board notes that the earliest the Veteran reported the onset of ringing in his was in 1998 to 1999-four years following discharge from his second period of active service.  To the extent that the Veteran contends that he has had a hearing loss disability or tinnitus continuously since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  In fact, the earliest postservice complaints, treatment, or diagnosis of hearing loss disability or tinnitus is dated well after service discharge.  

It is acknowledged that the Veteran said he misunderstood the June 2004 VA examiner's questions about his tinnitus in his November 2004 notice of disagreement.  He stated he was submitting evidence concerning his tinnitus, but the evidence submitted was a January 1993 radiology report that only addressed the Veteran's left knee.  The Veteran was informed of this in the November 2006 statement of the case. 

The Veteran was provided another opportunity to participate in providing medical evidence that could have supported his claims for service connection for hearing loss disability and tinnitus.  However, as noted above, he declined to report for additional VA examination scheduled in September 2010.  In addition, he has been given ample opportunity to submit additional medical evidence to support his claims, but he has not done so.

To the extent that the Veteran himself believes that he has a bilateral hearing loss disability and tinnitus that are the result of active service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing and ringing in his ears).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived loss of hearing acuity or loud noises experienced in service or at any time after service was of a chronic nature to which current disability or tinnitus may be attributed.  Likewise, the Veteran is not competent to render an opinion as to whether his level of hearing impairment is sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes during service or shortly thereafter.  Although the Veteran contends that he bilateral hearing loss disability and tinnitus related to his service, as a layman he is not competent to offer opinions on medical diagnosis and causation or offer an opinion that his bilateral hearing impairment rises to a disability for VA purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Accordingly, in the absence of competent medical evidence that a bilateral hearing loss disability exists, or that tinnitus is etiologically related to the Veteran's active military service, the criteria for establishing service connection for bilateral hearing loss disability and tinnitus have not been established.  38 C.F.R. § 3.303.

B.  Left Knee Tendonitis

Service medical records reflect that the Veteran injured his left knee while on active service in June 1992, resulting in a diagnosis of left knee sprain.  A December 1992 entry shows that the Veteran exhibited laxity of the lateral collateral ligament with peripatellar swelling and effusion.  There was instability of the lateral meniscus.  The assessment was rule out partial tear of lateral collateral ligament with torn lateral meniscus with effusion.  He was referred to orthopedics and given a profile for possible tear of left lateral meniscus.  A consultation to orthopedics is of record and notes that the provisional diagnosis was rule out left lateral meniscus tear/rupture.  Results of X-rays taken in January 1993 of the left knee showed early degenerative joint disease and a small amount of lateral patellar subluxation.  An orthopedic consult the same month reveals that an impression of chondromalacia patella was made.  A February 1993 physical therapy entry shows he was issued a brace for left patellofemoral stress syndrome.  

Thereafter, it is not until 2003 that records show the Veteran reported for treatment for a knee disability.  VA treatment records show he complained of chronic left knee pain and occasional right knee pain.  He reported injuring his left knee in 1993.  X-ray results from July 2003 were reported to show advanced or moderate degenerative changes.  Severe degenerative joint disease was diagnosed in September 2003.  In May 2004, he was found by X-ray to have left knee patellofemoral and medial compartment arthritis.  There was no effusion.  A June 2004 VA examination for joints shows diagnoses of patellofemoral and medial compartment arthritis and degenerative arthritis due to trauma in the left knee.  In July 2004, osteoarthritis was assessed.  In November 2005, X-rays were interpreted to show fairly severe degenerative osteoarthritis of both knees with progression of findings on the left since July 2003.  In October 2006, X-rays showed findings of severe degenerative arthritis with manifestations of calcium pyrophosphate deposition disease as the likely cause, small joint effusion, and multiple synovial osteochondromas in the suprapatellar bursa.  In April 2007, the Veteran had a total knee arthroplasty.  His diagnosis before the surgery was severe left knee degenerative joint disease.  A June 2008 VA examination for joints shows a diagnosis of status post total knee replacement, left knee. 

In January 2010, the Board remanded this claim, requesting a VA examination to clarify whether the Veteran's left knee disability manifested left knee tendonitis either before or after his total knee arthroplasty and, if so, if the condition was in any way the result of active service or a service-connected disability to include of the left knee.  

An October 2010 VA examination report show X-ray reports evidencing left knee replacement in good position without dislocation or effusion.  The examiner diagnosed degenerative joint disease in the left knee status post total knee arthroplasty.  The examiner stated that the claims file, to include service treatment records and electronic records, had been reviewed.

In a March 2011 addendum, the same examiner stated she could not state that left knee tendonitis had been present in the left knee prior to or following the total knee replacement without resort to speculation.  She offered the opinion that peripatellar swelling observed in 1992 service treatment records "could have been associated with tendonitis."  As for her inability to provide an opinion without resorting to speculation, the examiner acknowledged that a December 1992 entry in service treatment records showed observations of laxity of lateral collateral ligament, peripatellar swelling and effusion, and the assessment was of rule out partial tear, left lateral collateral ligament with torn lateral meniscus.  However, she then noted that all other entries referred to a joint condition of arthritis without reference to tendonitis.  Furthermore, the medical record available for review showed no mention of tendonitis.  Finally, she stated that any possible findings of tendonitis would be obscured by operative changes following the arthroplasty.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that there was a diagnosis of tendonitis at any time during the Veteran's military service or following it.

A careful review of the medical evidence simply reveals no diagnosis of tendonitis at any time during the Veteran's two periods of active service or even at any point during his inactive service, to the present.  Service treatment records do show a possible tear of the left lateral meniscus as indicated by the VA examiner in the October 2010 examination report and March 2011 addendum, as delineated in the Board's discussion of the evidence, above.  The referral to orthopedics dated in December 1992 describes swelling in the lateral patellar area as one of the symptoms in the reasons for the request.  However, the diagnosis on the referral, as the assessment in the entry recommending referral, was provisional-both using the words "rule out."  The reason for the referral was to clarify the left knee condition which, after orthopedic consultation including X-rays, revealed clinical findings of early degenerative joint disease and lateral patellar subluxation, and an impression was of chondromalacia patella.  Subsequent entries show a diagnosis of patellofemoral stress syndrome.  "Patellofemoral" indicates "pertaining to the patella and the femur."  See Dorland's Illustrated Medical Dictionary, 1384 (30th ed. 2003).  This is consistent with the findings of the October 2010 and March 2011 addendum and the examiner's review of the medical evidence therein where the examiner was unable to state that the Veteran had tendonitis.

Absent a diagnosis of tendonitis, service connection cannot be warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("in the absence of proof of a present disability, there can be no valid claim."). 

The Board has considered the "benefit-of-the-doubt" doctrine in this case but finds that it is does not apply in this case because the preponderance of the evidence is against a finding that the Veteran is diagnosed with tendonitis in the left knee and an approximate balance of positive and negative evidence regarding the merits of the issue does not exist.  See Gilbert, supra.  38 U.S.C.A. § 5107(b) (West 2002).

In denying the claim for service connection for left knee tendonitis, the Board observes that the record reflects that the Veteran has a significant left knee disability that has already been awarded service connection.  The denial of service connection for a separate left knee tendonitis does not impact the grant of service connection for that disability or the rating assigned.


III.  Initial Increased Evaluations for Right and Left Knees

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2010).

The Veteran seeks entitlement to increased ratings for his service-connected left and right knee disabilities, arguing that they are worse than initially evaluated.

Service connection for left and right knee disabilities was granted in a September 2004 rating decision.  Ten percent evaluations were assigned, bilaterally, under Diagnostic Code 5010, effective in May 2003.  The left knee disability was described as degenerative arthritis due to trauma, and the right knee disability was described as osteoarthritis associated with degenerative arthritis, left knee.  In a July 2007 rating decision, a 100 percent evaluation was assigned for the left knee disability, under 38 C.F.R. § 4.30, effective April 27, 2007 under Diagnostic Code 5055 following notification that he had undergone total left knee arthroplasty.  A 30 percent evaluation was assigned effective June 1, 2008.  These evaluations have been confirmed and continued to the present.

The 30 percent evaluation assigned the left knee disability effective June 1, 2008 does not constitute a full grant of all benefits possible.  As the veteran has not withdrawn his claim, the issue concerning entitlement to an evaluation for the left knee disability greater than 10 percent prior to April 27, 2007 and greater than 30 percent beginning June 1, 2008 remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

Evidentiary Background

Service connection for left and right knee disabilities was granted based on a June 2004 VA examination report.  This report shows that the Veteran reported pain, heat, occasional swelling and weakness; stiffness, feeling of instability, and locking; and fatigability and lack of endurance in the left knee.  He reported no episodes of dislocation or recurrent subluxation.  He wore a brace but did not have a cane or wear corrective shoes.  He reported weakness and pain in the right knee to a lesser degree, with pain on weightbearing.  He stated that his job involved walking on concrete but that his supervisor allows him time to rest his knee.  This with his other breaks allowed him to continue working, however he was very tired and in pain when he gets home.  

Range of motion was measured at 0 to 120 degrees on the left with pain at 110 degrees and 0 to 130 degrees on the right with pain at 120 degrees.  Repeated motion obtained measurements of 0 to 120 on the left and 0 to 100 on the right.  No instability was found in the medial and lateral collateral ligaments, or in anterior or posterior cruciate ligaments.  No varus or valgus abnormality was detected.  Lachman's and McMurray's test was normal in each knee, and the left knee was found to be swollen.  Strength was within normal limits.  The Veteran was observed to be able to stand on each foot and then the other.  Squatting was not done due to pain and knee care.  There was no abnormal shoe wear.  His gait slightly favored his left lower extremity.  He complained of pain and grimaced during repeated walking and knee joint motion.  No other abnormalities were noted. 

X-rays were not conducted, but the examiner referred to previous, June 2004, clinical findings showing degenerative changes.  The examiner diagnosed patellofemoral and medial compartment arthritis of the left knee with degenerative arthritis due to trauma and right knee osteoarthritis with joint effusion and chondrocalcinosis.  The examiner noted that the claims file had been reviewed.

In April 2007, the Veteran underwent left knee total arthroplasty.  Physical examinations just prior to the operation shows range of motion in the left knee measured at 5 to 95 and 11 to 99 degrees.  Ligaments were stable and there was no edema.  Strength was grossly 5- of 5 at its weakest secondary to pain.  Clarke's sign was positive.  There were no sensory deficits described or observed.  His diagnosis before and after the operation was severe left knee degenerative joint disease.  

In February 2008, the Veteran underwent VA examination for his right knee.  He complained of severe pain in the right knee and difficulty walking and standing on concrete which he is required to do at work.  He reported symptoms of pain, stiffness, decreased speed of joint motion and repeated effusion affecting right knee joint motion.  He stated he was able to stand more than one hour but less than three hours and could walk one to three miles.  He did not use assistive devices.  

The examiner observed the Veteran to walk with an antalgic gait and to exhibit bony joint enlargement, crepitus, effusion, tenderness and abnormal motion.  Range of motion was measured at 0 to 90 degrees with pain on motion.  The examiner also measured left knee range of motion, at 0 to 85 degrees with pain.  Pain was also evidenced on repetitive range of motion, but no further limitation of motion. 

Results of X-rays showed moderate degenerative arthritis likely due to calcium pyrophosphate deposition disease, moderate joint effusion, and small synovial osteochondroma in the suprapatellar bursa.  The examiner diagnosed right knee osteoarthritis and opined that the condition had signification effects on the Veteran's occupational activities including decreased mobility, problems with lifting and carrying, and pain.  However, recent time lost-four weeks-in the last 12 months was due to the left knee surgery.  The examiner noted the claims file was not reviewed.

A June 2008 VA examination shows complaints of pain in the left knee affecting range of motion.  Concerning the right knee, the Veteran reported pain and stiffness affecting range of motion in the joint.  The Veteran stated he could not stand for more than a few minutes and could not walk more than 100 yards.  He used no assistive devices.  

The examiner observed the Veteran's gait to be antalgic and his left knee to exhibit deformity and tenderness.  The right knee exhibited crepitus, tenderness, painful motion and grinding.  Range of motion was measured at 0 to 120 degrees on the left without pain and 10 to 85 degrees on the right with pain.  Repetitive motion was not productive of increased pain or additional limitation of motion.

No X-rays were done.  The examiner diagnosed status post total knee replacement left knee with no significant effects on employment, and degenerative joint disease of the patellofemoral and knee joints in the right knee with significant effects on the Veteran's occupational activities-decreased mobility, problems with lifting and carrying, and pain.  No additional time had been lost from work in the last 12 months.  The examiner noted that the claims file was not reviewed. 

An October 2010 VA examination reflects complaints of chronic bilateral knee pain.  The Veteran reported left knee instability, pain, stiffness, and swelling with severe pain and swelling at the end of the day.  He reported pain, stiffness, and tenderness in the right knee, and noted that the right knee is the most symptomatic following the left knee replacement.  He stated he could stand three to eight hours with short rest periods but was unable to walk more than a few years.  He used a cane and brace intermittingly but frequently.  

The examiner observed the Veteran's gait to antalgic on the left and to have decreased rollover bilaterally.  The left knee was manifested by instability, crepitation, grinding, subpatellar tenderness, and surgically absent meniscus, effusion and clicking.  The right knee exhibited tenderness and pain at rest, crepitation, clicks or snaps and subpatellar tenderness.  Left knee joint prosthesis was noted to manifest moderate weakness.  Range of motion was measured at 0 to 110 degrees with pain on the left and minus 10 to 110 degrees with pain on the right.  Repetitive motion was productive of pain but no additional limitation of motion.  

X-rays were not taken, but the examiner referred to X-rays taken in January 2010, which showed left knee replacement in good position.  Clinical findings concerning the right knee showed narrowing of the medial and lateral joint compartments with meniscal calcifications, narrowing of the patellofemoral articulation with inferior and superior spurring arising from the patella and the articular surface of the femur.  There was joint effusion, no fracture-dislocation, and no bone erosion or destruction.  The examiner diagnosed degenerative joint disease status post total knee arthroplasty on the left and moderate to severe degenerative joint disease of the right knee.  Both conditions were noted to have significant impact on the Veteran's employability in that they were productive of problems with lifting and carrying, weakness or fatigue, and pain.  The left knee condition was noted to also cause decreased mobility.  The examiner additionally opined that both the left and right knee conditions would have severe impact on the Veteran's ability to perform physical employment due to pain and limited mobility, and mild impact on his ability to perform sedentary employment due to pain.   The examiner noted she reviewed the claims folder to include service treatment records and post service treatment records.  She demonstrated her review in rendering a close analysis of the evidence prior to examining the Veteran.  Her findings and opinions were based on examination of the Veteran in addition to this review of the claims file, including clinical findings, and her qualifications as an attending physician.

VA treatment records from 2003 through 2007 show treatment for bilateral knee symptoms such as pain, crepitus, stiffness and effusion, including with injections for the left knee, prescribed medication, physical therapy and a brace.  In July 2003, he was found to have full range of motion to 120 degrees with pain in the left knee.  The physician found no instability to dislocation stresses, but noted the Veteran had pain with varus, valgus and rotation.  In October 2003 and he reported locking in the left knee.  In February 2004, range of motion decreased to 115 degrees and he reported buckling in his left knee.  A brace was prescribed for the left knee in March 2004.  In May 2004, he again reported locking in the left knee and it was found he was using the brace incorrectly, causing lateral offloading.  In November 2005, range of motion was measured at 0 to 110 on the left and 0 to 135 on the right.  Both knees were stable to varus and valgus.  In October 2006, left knee range of motion was measured at 5 to 100 and was stable to varus and valgus stress absent effusion.  In April 2007, the Veteran underwent total knee arthroplasty.  In January 2010, the Veteran reported constant right knee pain but had no left knee complaints.  The physician noted tenderness to palpation of the right medial joint line, patellofemoral crepitance with range of motion measured at 10 to 120 degrees with pain on the right and 0 to 120 degrees on the left absent effusion.  There was no ligamentous laxity on the right, and no effusion or warmth bilaterally.  

Legal Criteria

Arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The Veteran's right and knee arthritis was evaluated rated under Diagnostic Codes 5010 and 5003 [arthritis], with further consideration of Diagnostic Codes 5260 and 5261 [limitation of knee joint motion].  The Veteran's left knee degenerative arthritis was evaluated under Diagnostic Code 5010 until April 27, 2007, when it was evaluated under Diagnostic Code 5055, which contemplates knee replacement.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCREC 09-98 (August 14, 1998).  Therefore, a Veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The evidence shows that right knee joint effusion has been observed throughout the course of the appeal.  The Veteran reported locking and buckling in the left knee in 2003 and 2004, and a brace was prescribed, but there were no findings of knee joint effusion or dislocated cartilage, recurrent subluxation, or instability in the left knee at this time.  However, in October 2010, the Veteran was noted to use a cane and brace for stability, and left knee joint effusion and instability were found to be present.  

The evidence reveals no findings of ankylosis, dislocated semilunar cartilage, disability caused by cartilage removal, malunion or nonunion of the tibia and fibula, or genu recurvatum in either joint.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 do not apply in this case.  The evidence demonstrates no findings of instability in the left knee joint prior to April 27, 2007, nor in the right knee joint throughout the appeal period.  Thus Diagnostic Code 5257 does not apply.  

The left knee will be evaluated under Diagnostic Code 5010 for degenerative joint disease, with additional consideration of Diagnostic Codes 5260 and 5261 prior to April 27, 2997.  Beginning June 1, 2008 the left knee will be evaluated under Diagnostic Code 5055 for total knee replacement with additional consideration of Diagnostic Codes 5256, 5261, and 5262 as provided under Diagnostic Code 5055.  The right knee osteoarthritis will be evaluated under Diagnostic Code 5010, with additional consideration of Diagnostic Codes 5260 and 5261.  See VAOPGCREC 23-97 and VAOPGCREC 09-98, supra.

Arthritis, due to trauma, substantiated by X-ray findings and osteomalacia will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, (2010).  Diagnostic Code 5010 instructs to rate under Diagnostic Code 5003 [degenerative arthritis].  Under that diagnostic code, arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2010).  Where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg provides a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings for limitations in both flexion and extension under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-2004.

The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

Left Knee Prior to April 27, 2007

Range of Motion.  During this time period, the Veteran's left knee disability was evaluated as 10 percent disabling under Diagnostic Code 5010 for, essentially, painful knee joint motion otherwise noncompensable under Diagnostic Codes 5260 and 5261.

Review of the medical evidence shows that the Veteran's range of flexion motion during this time measured 95 at its most limited, with consideration for pain, pain on motion and repeated motion.  This does not equate to compensable limitation of flexion motion under the diagnostic code, as a compensable evaluation is warranted for limitation of motion at 45 degrees or less.  

With respect to extension, the Board observes that extension was not noted to be limited in 2004 and 2005.  However, the Veteran was found to exhibit painful motion observed in his facial and verbal expressions as early as June 2004.  He was able to stand on each foot, but not perform squatting and his gait favored his left lower extremity.  Moreover, VA treatment records show he reported pain and weakness throughout this time period.  In consideration of painful motion and repeated motion, the RO initially assigned a compensable evaluation based on arthritis with a noncompensable level of limited motion.  

The record reflects worsening of extension during the period prior to April 27, 2007.  Specifically, the medical evidence reflects that left knee extension was limited to 5 degrees in October 2006 and 11 degrees in April 2007.  These findings are consistent with a 10 percent evaluation under Diagnostic Code 5261.  An evaluation greater than 10 percent is not warranted at any time prior to April 27, 2007, as the evidence does not establish limitation of extension to 15 percent or greater as contemplated by a higher evaluation.


While separate compensable evaluations may be awarded under Diagnostic Codes 5260 and 5261 if there is evidence of a compensable level of disability for both flexion and extension, in the present case, the Veteran is shown to only have a compensable evaluation for extension.  At no time prior to April 27, 2007, did the Veteran display findings consistent with a compensable limitation of flexion.  Accordingly, separate compensable evaluations are not warranted.  Furthermore, the award of a separate rating based on Diagnostic Code 5010 is unwarranted as such a rating contemplates a noncompensable range of motion.  In this case, a compensable limitation of extension has been shown.

Accordingly, these findings are consistent with an evaluation of 10 percent, but not greater, for limitation of motion prior to April 27, 2007.  The medical evidence does not support an evaluation greater than 10 percent for limitation of motion during this time period.

Left Knee since June 1, 2008

Following the Veteran's total knee arthroplasty in April 2007, the Veteran's left knee disability was evaluated at 100 percent disabling until June 1, 2008.  At that time, his left knee was evaluated under Diagnostic Code 5055, which affords a 30 percent evaluation as the minimum rating.  Intermediate degrees of residual weakness, pain or limitation of motion is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  A 60 percent evaluation is afforded for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent evaluation is warranted for one year following implantation of a prosthesis.  

It is noted that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).  The level for the knee is 60 percent, as determined by 38 C.F.R. § 4.71a, diagnostic codes governing amputation of the lower extremities. Leg amputation at mid thigh or lower third of the leg is evaluated at 60 percent under Diagnostic Code 5162.  Leg amputation below the thigh, not improvable by prosthesis controlled by natural knee action is evaluated at 60 percent under Diagnostic Code 5164.

From June 1, 2008, the evidence does not demonstrate that the Veteran has residuals consisting of severe painful motion or weakness in his left knee as contemplated by a higher evaluation under Diagnostic Code 5055.  

In this regard, the Veteran reported significant improvement in the left knee in a February 2008 VA examination.  In June 2008 he was noted to walk with an antalgic gait and the left knee was described as deformed and tender.  In 2010, his gait was found to be antalgic and his prosthesis was found to be moderately weak.  In addition, the examiner found instability, crepitation, grinding, subpatellar tenderness, effusion and clicking.  However, he had no left knee complaints in January 2010.  

Range of motion findings following the Veteran's knee surgery reveal left knee motion of 0 to 120 degrees on VA examination in 2008 and at 0 to 110 degrees on VA examination in 2010 with consideration of pain and pain on motion.  Repetitive motion was productive of pain but no additional limitation of motion.

These symptoms equate to the 30 percent evaluation afforded by Diagnostic Code 5055.  However, these findings do not support an evaluation of 60 percent because they are not demonstrative of severe chronic painful motion or weakness.  On the contrary, range of motion was 0 to 110 degrees at its most limited with consideration for pain and pain on motion.  Repetitive motion was productive of pain but no additional limitation of motion.  The examiner noted weakness, instability, and the need for cane and brace in the October 2010 VA examination report.  However, the weakness was described as no more than moderate in severity and, moreover, symptoms were described overall as expected for total knee replacement.  

Concerning the presence of intermediate degrees of residual weakness, pain, or limitation of motion under Diagnostic Codes 5256, 5261 or 5262, the Board notes that the left knee has not been found to be ankylosed.  In addition, range of motion has been measured at 0 to 110 at its most restricted since June 1, 2008, with consideration for pain, pain on motion and repeated motion.  Moreover, he has not been found to exhibit nonunion or malunion of the tibia and fibula, requiring the use of a brace.  The October 2010 VA examination report reflects that weakness and instability were found, and that the Veteran used both a cane and brace for ambulation.  However, as noted above, the weakness was described as no more than moderate in severity and, symptoms, overall, were as expected for total knee replacement.  

Therefore, compensable evaluations under the indicated diagnostic codes are not warranted, as the Veteran does not exhibit left knee ankylosis, extension motion limited to 10 degrees or greater, or malunion or nonunion of the tibia and fibula.

Accordingly, these findings are consistent with an evaluation of 30 percent, but not greater, for total knee replacement beginning June 1, 2008.  

Right Knee 

Range of Motion.  During this time period, the Veteran's right knee disability was evaluated as 10 percent disabling under Diagnostic Code 5010 for, essentially, painful knee joint motion otherwise noncompensable under Diagnostic Codes 5260 and 5261.  

Review of the medical evidence shows that the Veteran's range of flexion motion during this time measured 85 at its most limited, with consideration for pain, pain on motion and repeated motion.  This does not equate to compensable limitation of flexion motion under the diagnostic code, as a compensable evaluation is warranted for limitation of motion at 45 degrees or less.  In light of the foregoing, the Veteran was afforded a compensable evaluation based on X-rays findings of arthritic changes with an noncompensable level of limitation of motion.  

Subsequent medical evidence reflects that right knee extension was limited to 10 degrees in June 2008 and January and October 2010.  This warrants a 10 percent evaluation under Diagnostic Code 5261 beginning February 22, 2008, the date of the VA examination in which this manifestation was first exhibited.  An evaluation greater than 10 percent is not warranted, as the medical evidence does not establish limitation of extension to 15 percent or greater.  A compensable evaluation for extension prior to February 22, 2008 is not warranted.  The June 2004 VA examination report and VA treatment records during that time period do not show limitation of extension motion.  Although the Veteran complained of pain, his complaints largely referenced his left knee.  It was not until the February 2008 VA examination that limitation of extension motion was found, and until January 2010 that VA treatment records report complaints of near constant right knee pain.

While separate compensable evaluations may be awarded under Diagnostic Codes 5260 and 5261 if there is evidence of a compensable level of disability for both flexion and extension, in the present case, the Veteran is shown to have noncompensable limitation of motion (both flexion and extension) prior to February 22, 2008 (evaluated under 5010) and a compensable evaluation for extension only beginning February 22, 2008.  Accordingly, separate compensable evaluations under either 5260 or 5261 are not warranted as the Veteran at no time during the course of the appeal showed a compensable level of both flexion and extension.   

Accordingly, the medical evidence supports an evaluation of 10 percent, but not greater, for the Veteran's right knee osteoarthritis during the course of the appeal. 

Conclusion

For the reasons stated above an initial evaluation of 10 percent and no greater is warranted under Diagnostic Code 5261 for compensable limitation of motion prior to April 27, 2007 for the left knee disability and separate compensable evaluations are not warranted under any other diagnostic code.  Beginning June 1, 2008, an evaluation greater than 30 percent for total left knee arthroplasty is not warranted, and separate compensable evaluations are not warranted under any other diagnostic code.  

Likewise, an evaluation greater than 10 percent under Diagnostic Code 5101 is warranted for uncompensable limitation of motion for the right knee disability prior to February 22, 2008 and an evaluation of 10 percent and no greater is warranted under Diagnostic Code 5261 beginning February 22, 2008 and separate compensable evaluations are not warranted under any other diagnostic code throughout the appeal period.  

In evaluating the Veteran's claims for higher ratings for his knees, the Board has addressed the provisions of 38 C.F.R. § 4.40 and 4.45 (2010), as discussed in the analysis above.  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain, painful motion, weakness, stiffness, fatigue, locking, and buckling.  However, the various VA examinations during the course of the appeal show significant range of motion in both knee notwithstanding the Veteran's complaints of locking, pain and fatigue.  Accordingly, the Board finds that the evidence does not show a limitation of motion that more nearly approximates a higher rating based that those assigned upon limitation of motion even with consideration of the DeLuca factors.

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran works as a warehouse worker, and that he has been so employed for 10-20 years.  During the October 2010 VA examination, he reported losing only two weeks of work to doctors' appointments.  In June 2008, he reported losing four weeks for physical rehabilitation for his left knee surgery.  The Board notes that it has no reason to doubt that the Veteran's bilateral knee symptomatology adversely impacts his employability.  Moreover, such limitations have been noted by VA examiners, who have indicated that his right and left knee disabilities are productive of significant impact on his employability.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  Although the Veteran received hospital treatment for his left knee disability when he underwent total knee replacement in April 2007, it is noted that he received a temporary total evaluation during this time and afterward, through May 2008.  The evidence of record does not otherwise show any indication of frequent hospitalization for the left and right knee disabilities during the period under consideration.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected bilateral knee disabilities.  On the contrary, the Veteran has reported he remains employed in his usual occupation and has, by last report in October 2010, be so employed for 10-20 years.  Furthermore, although VA examiners in 2008 and 2010 indicated that the Veteran's bilateral knee disabilities are productive of significant impact on his employability, these same examination reports indicate that the Veteran has lost only 4 weeks for left knee rehabilitation and 2 weeks for doctors appointments in the years previous to the examinations, respectively.  The Veteran continues to report he remains employed.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

Service connection for left knee tendonitis is denied.

An initial evaluation greater than 10 percent for limitation of left knee disability prior to April 27, 2007 is denied.

An initial evaluation greater than 30 percent for total left knee arthroplasty from June 1, 2008 is denied.

An initial evaluation greater than 10 percent for limitation of right knee osteoarthritis is denied.


REMAND

Remand is required to fulfill the requirements of the January 2010 remand as it pertains to the issues of service connection for a speech disorder and a bilateral foot disorder.  

Concerning the claim for a speech disorder, the January 2010 remand requested that the RO/AMC obtain identified treatment records concerning treatment for speech pathology.  Review of the record shows the RO/AMC attempted to obtain identified treatment records concerning the Veteran's speech pathology.  These records were identified by the Veteran as from the Veterans Center in Madison Wisconsin from 1976 to 1977.  

The RO/AMC asked the Veteran to identify any additional treatment records involving his speech disorder in a March 2010 letter.  In the same month, the RO requested the identified records from the Veterans Center.  In March 2010, the Veterans Center responded that it had not been in existence since 1980, hence no such records existed.  The Center then suggested the RO follow up with the VA Medical Center (VAMC) in Madison.  The RO did so, receiving a negative reply in September 2010.  The VAMC responded that it had no records of treatment for the Veteran for the dates identified.  The RO made formal findings of unavailability for the Veterans Center in August 2010, and for the VA treatment records in September 2010.  The Veteran was notified that these records could not be obtained in the same months.  In December 2010, the Veteran submitted the name and address of an additional place of treatment for speech pathology, and in a letter accompany this information, noted that he was evaluated at the Veterans Center for speech pathology in 1983 (rather than 1976-77).  While it is noted that the RO made appropriate attempts to fulfill the directions of the January 2010 remand, this additional information submitted by the Veteran must be acted on.  See 38 C.F.R. § 3.159(c)(1); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In addition, it is noted that the Veteran states that the Army knew of his speech disorder before he enlisted in 1974, and it would appear he is now arguing that his active service aggravated the condition.  

Concerning the claimed bilateral foot disorder, the January 2010 remand asked the RO/AMC to accord the Veteran VA examination to determine the nature and extent of any foot disability and to obtain a medical opinion as to whether any diagnosed foot pathology was the result of service connected disabilities or of service.  VA examination for feet was conducted in October 2010, showing a diagnosis of bilateral onychomycosis and tinea pedis.  However, the examiner's opinion considered only an etiological relationship to the Veteran's service-connected bilateral knee joint condition, and did not consider any potential etiological relationship to the Veteran's two periods of active service and inactive service.  The examination in therefore inadequate for the purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any and all sources of treatment from 2007 to the present for his speech disorder and foot disability.  Obtain release of private medical records where necessary.  All identified records should be obtained, to include any and all treatment records concerning a speech disorder or evaluation from the Veterans Center (or "Vet House" if a different entity) in Madison, Wisconsin in 1983; from U.W. Language Pathology Speech and Rehabilitation in Madison, Wisconsin, Vocational Rehabilitation Division, Client Services Office in Madison, Wisconsin (note that the Veteran provided two addresses).  

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself.

In addition, obtain copies of any and all treatment records from the VAMC in Lexington, Kentucky, and any other VA medical facility identified, from 2007 to the present should be obtained.  If no additional treatment records are available for this time period, it should be so stated.

2.  Thereafter, the October 2010 VA examination for feet should be returned to the examiner who conducted it for clarification on whether it is "at least as likely as not" (i.e., probability of 50 percent or more) that any diagnosed bilateral foot disability is in any way the result of the Veteran's periods of active service or any injury sustained during a period of inactive duty.

If the VA examiner who conducted the October 2010 VA examiner cannot be found, or it is determined that the Veteran should be accorded another examination, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and etiology of any bilateral foot disability.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that any bilateral foot pathology had its onset during any period of the Veteran's active duty or is otherwise the result of his active duty service or any injury sustained during a period of inactive service or any service-connected disability?

b) Is it "at least as likely as not" (probability of 50 percent or more) that any bilateral foot pathology is the result of aggravation of a nonservice-connected disability by a service-connected disability.

A complete rational must be provided for each opinion.  

3.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


